1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9                                                         Case No.: 3:18-cv-02698-GPC-NLS
     JAMES R. STANFORD,
10
     CDCR No. AY-0663,                                    ORDER DISMISSING CIVIL
11                                       Plaintiff,       ACTION WITHOUT PREJUDICE
                                                          FOR FAILING TO PAY
12                        vs.                             FILING FEE REQUIRED
13                                                        BY 28 U.S.C. § 1914(a) AND/OR
     UNKNOWN,
                                                          FAILING TO MOVE TO PROCEED
14                                    Defendants.         IN FORMA PAUPERIS
15                                                        PURSUANT TO
                                                          28 U.S.C. § 1915(a)
16
17
18
19
20         On November 16, 2108, James R. Stanford (“Plaintiff”), proceeding pro se and
21   while housed at the Richard J. Donovan Correctional Facility ("RJD") filed a letter which
22   was liberally construed to be an attempt to file a civil rights action in the Eastern District
23   of California. See Compl., ECF No. 1. On November 28, 2018, United States Magistrate
24   Judge Edmund Brennan determined that “any potential defendants or claims arising from
25   plaintiff’s safety concerns at [RJD] would be located in San Diego County” and
26   transferred the matter to this Court. ECF No. 3.
27

                                                      1
                                                                                3:18-cv-02698-GPC-NLS
1    I.             Failure to Pay Filing Fee or Request IFP Status
2                   All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
7    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
8    even if he is granted leave to commence his suit IFP, he remains obligated to pay the
9    entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
10   2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)
11   & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12                  Plaintiff has not prepaid the $400 in filing and administrative fees required to
13   commence this civil action, nor has he filed a properly supported Motion to Proceed IFP
14   pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
15   § 1914(a); Andrews, 493 F.3d at 1051.
16   II.             Conclusion and Order
17                  Accordingly, the Court:
18                  (1)             DISMISSES this action sua sponte without prejudice for failure to pay the
19   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
20   28 U.S.C. §§ 1914(a) and 1915(a); and
21                  (2)             GRANTS Plaintiff thirty (30) days leave from the date this Order is filed
22   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete
23   and file a Motion to Proceed IFP.
24                                                                    

25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
27   not apply to persons granted leave to proceed IFP. Id.

                                                                         2
                                                                                             3:18-cv-02698-GPC-NLS
1          The Court further DIRECTS the Clerk of the Court to provide Plaintiff with the
2    Court’s approved form “Motion and Declaration in Support of Motion to Proceed In
3    Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete
4    and submit the enclosed Motion to Proceed IFP within 30 days, this action will remain
5    dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s
6    fee requirements.
7          IT IS SO ORDERED.
8    Dated: December 4, 2018
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                   3
                                                                              3:18-cv-02698-GPC-NLS
